COLEMAN, J.
The mortgagor Sparks filed the present bill to redeem. Ten years is the limitation within which a mortgagor may be let in to redeem. The aver-ments of the bill and the proof show that he had been out of possession nine years and ten months. The bar had not been perfected. The defense was that the mortgage was regularly foreclosed, a purchase at the fore-elosure'sale, and deed of conveyance and possession and title thereunder. 'Whether there was a foreclosure at all, *575and if so, whether a valid foreclosure, are the controverted facts of the case. The chancellor granted relief to complainants, citing in his opinion onlv the case of Wood v. Lake, 62 Ala. 489.
The mortgage contains the following provisions: “And it is hereby agreed by and between the parties to this deed of mortgage that should said lands be sold as herein provided for, the said Joseph W. Naugher may bid at said sale, and if he should be the highest and best bidder therefor, that said lands may be knocked off to him, and the auctioneer making the sale shall convey the same to him by proper deed of conveyance.” The deed of conveyance dated and duly acknowledged before the probate judge of Fayette county on the 3d of May, 1884, purports to be in execution of the authority conferred in the mortgage and recites that the sale was made “after advertising the time and place, and strictly in accordance with the terms of the mortgage,” &c., and acting as ‘auctioneer under the appointment of the deed,” &c. The question of primary importance is, what •weight shall be given to the recitals of the deed that the provisions of the mortgage were complied with as to notice of time when, place where and terms of sale. The bill to redeem makes no reference to a foreclosure sale. The answer set up the foreclosure sale and deed, as matter of defense. The appellee contends, and we presume that was the conclusion of the learned chancellor that, under the influence of Wood v. Lake, these recitals are, as to the mortgagor, res inter alios acta, and must not be given any consideration. There are some expressions in the opinion, which seem to justify the contention. An examination of the case, however, will show that no importance was attached to these statements in reaching a decision. The question of law decided, upon which the case was determined was that a judgment recovered against a mortgagor after the execution of a mortgage, but before its registration, and which was not recorded within the time prescribed by the statute, was superior and prior to the mortgage debt. This was the ground upon which the court held that the title of Wood,-who claimed through the execution sale upon the judgment, was superior to that of Lake, who claimed through the mortgage or deed of trust made by the judgment debtor before the recovery of the judgment, but which was not *576recorded for many years after. The decision construed and applied sections 2166, 2167 of the Code of 1876, a construction which has been adhered to ever since.
The proposition in the opinion, “that the recitals in a deed or mortgage do not and cannot estop strangers,” and “are evidence only against parties and their privies,” is unquestionably the law as a general rule. In the case before us, the mortgage itself provided the conditions and terms of sale, and authorized the “auctioneer” to convey the lands by proper deed to the purchaser. The grantor described himself in the conveyance as the “auctioneer acting under the appointment in the mortgage;” the deed purports to be in execution of the power granted. We must presume the recitals are prima facie .true against the mortgagor, the grantor of the power and his privies. In the notes of the case of Tyler v. Herring, 19 Amer. St. Rep. 297, Mr. Freeman declares the true rule to be, “that the recitals made by the trustee surely must be taken as at least prima facie evidence of the existence of the matters therein stated.”. This is the law as held in many well considered opinions.—Graham v. Fitts, 53 Miss. 307; Tyler v. Herring, 67 Miss. 169; Savings & Loan Society v. Deering, 66 Cal. 281; Beal v. Blair, 33 Iowa, 318; Tartt v. Clayton, 109 Ill. 579. We think this the true rule, and should prevail. In the case of Robinson v. Calahan, 91 Ala. 479, the same .learned judge who delivered the opinion in Wood v. Lake, supra, notes the fact that “the deed neither averred nor recited the fact” that the sale was advertised or whether it was a public or private sale. We do not think this court has ever held differently in any case where the merits of the case depended upon an adjudication of the question.
The recitals are only prima facie evidence of the existence of the facts stated but are not conclusive. That the property was advertised for sale by posting is conclusively proven. That the mortgagee and person who describes himself as auctioneer were on the premises at the appointed time, we think established by every witness examined ; that the deed was executed and properly acknowledged is also established, and the mortgagor or his sons from that time to the filing of the bill have been renting the land from the purchaser and paying him rent, is admitted. Against all these facts, we .have the testimony of the mortgagor, and his wife and her son, *577tliat there was no public sale or crying of the land, and that there was no exhibition of the mortgage or public statement of the terms of the sale. Against this evidence stands the deed, the testimony of the mortgagee and auctioneer, the grantor of the deed, and immediate change of possession. More than ten years had elapsed' from the day the parties met to make the sale and date of deed and the time when they gave their testimony. We are clearly satisfied from all the evidence, that there was a valid foreclosure of the mortgage, and that complainant has failed in his proof.
The decree of the chancery court will be reversed, and a decree hero rendered dismissing complainant’s bill.
Reversed and rendered.